Case 1:17-cr-00027-JPJ-PMS Document 133 Filed 04/18/19 Page 1 of 1 Pageid#: 315



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                   ABINGDON DIVISION

 UNITED STATES OF AMERICA                         :
                                                  :
                v.                                :   Case No. 1:17-CR-00027
                                                  :
 JOEL SMITHERS                                    :

                     GOVERNMENT’S RESPONSE AND OBJECTION
                     TO RENEWED REQEUST FOR A CONTINUANCE


        The United States, by counsel, hereby notes its objection to the defendant’s Motion to

 Allow Expert Witness to Have Access to Discovery and to be Allowed to File a Late Report and

 be Allowed to Testify (ECF No.: 132).

                                                      Respectfully submitted,

                                                      THOMAS T. CULLEN
                                                      United States Attorney

                                                      s/ Randy Ramseyer
                                                      VSB No.: 33837
                                                      Assistant United States Attorney
                                                      U.S. Attorney’s Office
                                                      180 West Main Street, Suite B19
                                                      Abingdon, Virginia 24210
                                                      276-628-4161
                                                      276-628-7399 (fax)
                                                      E-Mail:USAVAW.ECFAbingdon@usdoj.gov


                               CERTIFICATE OF SERVICE

        I hereby certify that on April 18, 2019, I caused the foregoing to be electronically filed

 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 to counsel for defendant.


                                              s/ Randy Ramseyer
                                              Assistant United States Attorney
